DETAILED ACTION
Applicant appears to have filed two sets of claim amendments on November 17, 2021. Only the one that is compliant has been entered, which is the claim amendment in which “improving election outcomes by” is underlined in the first line of claim 1 (filed on November 17, 2021). Claim 1 has been amended and is presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.
Throughout the response to arguments filed on July 13, 2021, Applicant makes various statements regarding Applicant’s view of the invention; however, Applicant has not specifically explained how these statements are relevant to the rejections themselves. For example, Applicant has not specifically addressed the legal requirements of each statute as well as the Examiner’s explanation of why the claims are rejected under each respective statute.
For example, on page 24 of Applicant’s response, regarding the rejection under 35 U.S.C. § 112, “Inventor refutes the objection of examiner’s response indicating ‘No’ to ‘Integrated Into a Practical Application’.” This was not a rejection raised under 35 U.S.C. § 112. Even if interpreted as an argument response to the rejection under 35 U.S.C. § 101, Applicant has not addressed the meaning of a practical application as defined in the Subject Matter Eligibility test of 35 U.S.C. § 101.	

On page 25 of Applicant’s response, Applicant submits that the claims present a practical application in accordance with 35 U.S.C. § 101; however, Applicant does not make a persuasive case that the claims present a practical application in accordance with the meaning of a practical application as defined in the Subject Matter Eligibility test of 35 U.S.C. § 101. Thus, the Examiner maintains her position, as presented in the corresponding rejection.
Regarding the rejection under 35 U.S.C. § 102, Applicant describes how the Applicant feels that the claimed invention distinguishes itself from the Hummel reference (pages 26-27 of Applicant’s response). However, Applicant has not addressed the current rejections under 35 U.S.C. § 112(a) and (b). As explained in the art rejection, the art rejection reflects the Examiner’s best understanding of the claimed invention in light of the numerous rejections under 35 U.S.C. § 112(a) and (b). Furthermore, in the art rejection itself, the Examiner has explained why certain claim limitations do not serve to patentably distinguish the claimed invention over the prior art. Applicant has not persuasively addressed the rejections.
Specification
The amendment to the Specification filed July 13, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as 
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The amendment to the Specification filed July 13, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New Figure 12 presents new matter since the content of this figure was not present in Applicant’s original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure provides an overview of the claimed invention, but it fails to provide sufficient details to explain how certain steps requiring analysis are performed, much less to achieve accurate representation of constituencies. For example, Applicant’s original disclosure does not specifically explain how inquiries are designed to solicit meaningful dimensions of persona on a nonjudgmental basis. This limitation involves more than simply selecting random inquiries. Instead, it requires that the inquiries solicit “meaningful” dimensions of persona and do so “on a nonjudgmental basis.” Applicant’s original disclosure does not explain how this is accomplished or provide any related detailed working examples. Applicant has integrated new matter into the Specification which lists examples of a series of questions; however, in addition to posing new matter (as discussed above), the questions alone are insufficient to provide the necessary written description explaining HOW the questions are specifically analyzed to achieve the goals set forth in the claim, including “the goal of instituting the most accurate representation of constituencies.”

The claim reports recommendations, but does not explain how recommendations relevant to the claimed invention are actually consistently determined. Applicant’s original disclosure does not explain how this is accomplished or provide any related detailed working examples to perform the entire process of gathering data and then analyzing the data to consistency identify recommendations.
Consequently, it is not readily evident that Applicant had full possession of the claimed invention at the time of filing.
Guidelines regarding examination under 35 U.S.C. § 112(a) may be found in MPEP § 2163 (https://www.uspto.gov/web/offices/pac/mpep/s2163.html).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is narrative in form and replete with indefinite language. Claim 1 is a process (method) claim. Process (method) claims are defined by positively recited and limiting steps (actions). Claim 1 is presented as follows: 

In accordance with a process not specific to any embodiment an online system, utilizing Internet Technologies and Machine Learning, a procedure is initiated to collect configuration values from a certified election authority or other authorized agent of a public or private institution, herein known as the Sponsor;
The procedure continues by issuing an inquiry designed to solicit meaningful dimensions of persona on a nonjudgmental basis to all participants in the election, Leadership and Constituencies alike, through online applications on multiple personal devices, with special regard for Leadership styles, preferred organizational structures affected by the election, and topics of interest to all parties including current controversies, policy decisions and financial management, while adhering to parameters imposed by the Sponsor’s configuration, such as regional variation;
Responses are delivered to an online server cluster containing a data model and machine learning capabilities;
The server cluster calculates an ontology match based on affinity among personae, adjusts the Sponsor’s initial configuration, and reports its recommendations to the Sponsor;
As permitted by the configuration and accepted by the Sponsor, the recommendations are reported back to some or all participants through their online devices and may contain modifications to the election process, candidate roster, role assignments, role titles and descriptions, new roles to be filled, reporting structure, number of write-in candidates, and other election criteria thereby upgrading awareness of the political nature of the community on all sides and utilizing ontology matching to produce optimizations;
If directed by the Sponsor, the pre-election cycle may be repeated with one or more adopted changes incorporated into the subsequent inquiry, recommendation and reporting procedures;
If directed by the Sponsor, the final results may be submitted for ratification according to a standard, ceremonial or traditional electoral process or conducted online by further utilization of this system or by some other means;
If permitted by the configuration, the before-and-after conditions, along with detailed metrics and visualizations, may be published for intrasystem considerations and/or world-wide observation and critical comparison by the public; and


The claim is evaluated limitation-by-limitation below.
(1a) 	In accordance with a process not specific to any embodiment an online system, utilizing Internet Technologies and Machine Learning, a procedure is initiated to collect configuration values from a certified election authority or other authorized agent of a public or private institution, herein known as the Sponsor;
It is not clear what qualifies as a “process not specific to any embodiment an online system.” The metes and bounds of these phrases are unclear. The claim should positively define the metes and bounds of the invention. It is further confusing what is meant by the process being “not specific to any embodiment an online system.” 
(1b)	The procedure continues by issuing an inquiry designed to solicit meaningful dimensions of persona on a nonjudgmental basis to all participants in the election, Leadership and Constituencies alike, through online applications on multiple personal devices, with special regard for Leadership styles, preferred organizational structures affected by the election, and topics of interest to all parties including current controversies, policy decisions and financial management, while adhering to parameters imposed by the Sponsor’s configuration, such as regional variation;
	It is not clear if or how the phrase “designed to solicit meaningful dimensions of persona on a nonjudgmental basis” is meant to limit the manner in which the issuing of inquiries is performed. Similarly unclear is how the limitation “with special regard for Leadership styles, preferred organizational structures affected by the election, and topics of interest to all parties including current controversies, policy decisions and financial management” affects the manner in which inquiries are issued, much less in a manner that solicits meaningful dimensions of persona on a nonjudgmental basis.

The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
(1c)	Responses are delivered to an online server cluster containing a data model and machine learning capabilities;
It is not clear which responses are delivered to an online server cluster. Are these any random responses or responses related to inquiries (for example)?
It is not clear how “containing a data model and machine learning capabilities” are meant to limit the scope of the claim since this limitation delivers responses to an online server cluster. It is unclear how the step of delivering the responses is affected by the recitation that the online server cluster contains a data model and machine learning capabilities.
(1d)	The server cluster calculates an ontology match based on affinity among personae, adjusts the Sponsor’s initial configuration, and reports its recommendations to the Sponsor;
There is insufficient antecedent basis for the limitation “the Sponsor’s initial configuration.”
It is unclear what qualifies as an “ontology match based among personae” or which personae are evaluated. Are the personae the same as “all participants” to whom inquiries are issued in the second limitation of the claim?
(1e)	As permitted by the configuration and accepted by the Sponsor, the recommendations are reported back to some or all participants through their online devices and may contain modifications to the election process, candidate roster, role assignments, role titles and descriptions, new roles to be filled, reporting structure, number of write-in candidates, and other election criteria thereby upgrading awareness of the political nature of the community on all sides and utilizing ontology matching to produce optimizations;
It is not clear to which configuration (e.g., “the Sponsor’s configuration” or “the Sponsor’s initial configuration”) “the configuration” refers in this limitation. 
There is no previously recited step of establishing what is permitted by the Sponsor; therefore, it is not clear how permission by the Sponsor is determined. Even if permissions are defined by a configuration, it is not clear if “the configuration” refers to “the Sponsor’s configuration” or “the Sponsor’s initial configuration.”
There is no previous recitation of the Sponsor performing a step of accepting; therefore, it is unclear how acceptance by the Sponsor is determined. Even if acceptance is defined in accordance with a configuration, it is not clear if “the configuration” refers to “the Sponsor’s configuration” or “the Sponsor’s initial configuration.”
It is not clear if Applicant intends for “may contain modifications to the election process, candidate roster, role assignments, role titles and descriptions, new roles to be filled, reporting structure, number of write-in candidates, and other election criteria thereby upgrading awareness of the political nature of the community on all sides and utilizing ontology matching to produce optimizations” to actively limit the method. At present, this limitation does not limit the scope of the claim since it does not present positively recited steps of the method.
(1f)	If directed by the Sponsor, the pre-election cycle may be repeated with one or more adopted changes incorporated into the subsequent inquiry, recommendation and reporting procedures;
It is not clear if or how the Sponsor would provide direction within the scope of the claim. There is no step of detecting a direction, for example; therefore, it is unclear if Applicant intends for “the pre-election cycle may be repeated with one or more adopted changes incorporated into the subsequent inquiry, recommendation and reporting procedures” to actively limit the method. At present, this limitation does not limit the scope of the claim since it does not present positively recited steps of the method.
(1g)	If directed by the Sponsor, the final results may be submitted for ratification according to a standard, ceremonial or traditional electoral process or conducted online by further utilization of this system or by some other means;
It is not clear if or how the Sponsor would provide direction within the scope of the claim. There is no step of detecting a direction, for example; therefore, it is unclear if Applicant intends for “the final results may be submitted for ratification according to a standard, ceremonial or traditional electoral process or conducted online by further utilization of this system or by some other means” to actively limit the method. At present, this limitation does not limit the scope of the claim since it does not present positively recited steps of the method.
(1h)	If permitted by the configuration, the before-and-after conditions, along with detailed metrics and visualizations, may be published for intrasystem considerations and/or world-wide observation and critical comparison by the public; and
It is not clear to which configuration (e.g., “the Sponsor’s configuration” or “the Sponsor’s initial configuration”) “the configuration” refers in this limitation. 

There is insufficient antecedent basis for the limitation “the before-and-after conditions.”
It is not clear if Applicant intends for “may be published for intrasystem considerations and/or world-wide observation and critical comparison by the public” to actively limit the method. At present, this limitation does not limit the scope of the claim since it does not present positively recited steps of the method.
(1i)	If a quorum of information exists at the intrasystem reporting stage and permitted by configuration, this data may be mined and incorporated within subsequent cycles for the goal of producing geopolitical stability and improving international relations over time.
	There is no previous recitation of a determination if a quorum exists at the intrasystem reporting stage and is permitted by configuration; therefore it is unclear if or how such a determination would be made. It is also not clear if Applicant intends for the limitation “this data may be mined and incorporated within subsequent cycles for the goal of producing geopolitical stability and improving international relations over time” to actively limit the method. At present, this limitation does not limit the scope of the claim since it does not present positively recited steps of the method.
There is insufficient antecedent basis for the limitation “the intrasystem reporting stage.”

Guidelines regarding examination under 35 U.S.C. § 112(b) may be found in MPEP § 2173 (https://www.uspto.gov/web/offices/pac/mpep/s2173.html).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a conceptual approach to political and electoral reform for private and public institutions, a regular process for a number of embodiments that can accomplish it, and a software-based online system for a practical embodiment that when applied to a conventional election process greatly improves outcomes by strengthening the effectiveness of Leadership and the confidence of their Constituency, thereby increasing social productivity, participation and stability at any scale” (Original Spec: ¶ 21) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claim 1)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite sending inquiries to participants, delivering responses, determining personae with a matching affinity, making recommendations, reporting information to participants, and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of marketing or sales activities or behaviors, and/or business relations and managing 

No – The claim includes the additional elements of online applications on personal devices and an online server cluster. (It is noted that claim 1 is a method claim and limitations recited as actions that “may be” performed do not serve to impart significant weight on the claim.) The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Original fig. 5 and Original Specification: ¶ 26 refer to a personal device and the figure shows a smartphone, which is a generic processing element; Original Specification: ¶ 39 refers to “application user interfaces installed on a variety of personal devices,” which also exemplify generic software/hardware elements; Original Specification: ¶¶ 36-37 describe a generic server/server cluster). The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Applicant may find additional information regarding 35 U.S.C. § 101 in MPEP § 2106 (https://www.uspto.gov/web/offices/pac/mpep/s2106.html) and on the USPTO 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummel (US 2013/0090980).
The following art rejection reflects the Examiner’s best understanding of the claimed invention in light of the numerous rejections under 35 U.S.C. § 112. The Examiner summarizes her best interpretation of each limitation in brackets below:
[Claim 1]	Hutton discloses a method of improving election outcomes by collecting, correlating, applying and reporting personae data from all participants under the direction of a certified authority during the pre-ratification stage of an election in order to issue recommendations about candidates and the positions they should hold with the goal of instituting the most accurate representation of constituencies once ratification occurs [The preamble does not breathe life into the body of the claims and, therefore, does not impart any significant weight on the scope of the claim. See MPEP § 2111.02]:
In accordance with a process not specific to any embodiment an online system, utilizing Internet Technologies and Machine Learning, a procedure is initiated to collect configuration values from a certified election authority or other authorized agent of a public or private institution, herein known as the Sponsor [As best understood in light of the rejections under 35 U.S.C. § 112(b), this limitation effectively collects information from a relevant data source, e.g., a Sponsor. The Internet Technologies and Machine Learning are not relied upon functionally in the scope of the claim and appear to simply be a field of use unrelated to any limiting step of the claim. Hutton discloses that a server can receive profile information related to a user being assigned to an affinity group, as seen in figs. 4 and 6 and ¶¶ 46, 49, 52-56];

Responses are delivered to an online server cluster containing a data model and machine learning capabilities [As best understood in light of the rejections under 35 U.S.C. § 112(b), this limitation effectively sends the survey/feedback responses to an online server. The nature of the online server cluster does not affect how responses are delivered. Hutton discloses that a server can receive profile information related to a user being assigned to an affinity group, as seen in figs. 4 and 6 and ¶¶ 46, 49, 52-56. Hutton uses a server or a group of servers (abstract). Filters can be used to find relevant affinity groups, as seen in ¶¶ 55-56. An affinity group defines criteria for determining whom to solicit as part of its activities, as seen in fig. 4];
The server cluster calculates an ontology match based on affinity among personae, adjusts the Sponsor’s initial configuration, and reports its recommendations to the Sponsor [As best understood in light of the rejections under 35 U.S.C. § 112(b), this limitation effectively evaluates matching affinity among personae. Hutton discloses that a server can receive profile information related to a user being assigned to an affinity group, as seen in figs. 4 and 6 and ¶¶ 46, 49, 52-56. Hutton uses a server or a group of servers (abstract). Filters can be used to find relevant affinity groups, as seen in ¶¶ 55-56. An affinity group defines criteria for determining whom to solicit as part of its activities, as seen in fig. 4. As seen in ¶ 51, member information may change over time and an engagement state may influence if/when an affinity group sends an “Ask” to a member];
As permitted by the configuration and accepted by the Sponsor, the recommendations are reported back to some or all participants through their online devices and may contain modifications to the election process, candidate roster, role assignments, role titles and descriptions, new roles to be filled, reporting structure, number of write-in candidates, and other election criteria thereby upgrading awareness of the political nature of the community on all sides and utilizing ontology matching to produce optimizations [As best understood in light of the rejections under 35 U.S.C. § 112(b), this limitation effectively reports information to participants through their online device applications. Furthermore, actions that “may be” performed are not necessarily performed within the scope of a method claim. Hutton discloses that a server can 
If directed by the Sponsor, the pre-election cycle may be repeated with one or more adopted changes incorporated into the subsequent inquiry, recommendation and reporting procedures [There is no determination of the conditional, i.e., “if”, statement recited; therefore, this condition is not necessarily detected. Furthermore, actions that “may be” performed are not necessarily performed within the scope of a method claim];
If directed by the Sponsor, the final results may be submitted for ratification according to a standard, ceremonial or traditional electoral process or conducted online by further utilization of this system or by some other means [There is no determination of the conditional, i.e., “if”, statement recited; therefore, this condition is not necessarily detected. Furthermore, actions that “may be” performed are not necessarily performed within the scope of a method claim];
If permitted by the configuration, the before-and-after conditions, along with detailed metrics and visualizations, may be published for intrasystem considerations and/or world-wide observation and critical comparison by the public [There is no determination of the conditional, i.e., “if”, statement recited; therefore, this condition is not necessarily detected. Furthermore, actions that “may be” performed are not necessarily performed within the scope of a method claim]; and
If a quorum of information exists at the intrasystem reporting stage and permitted by configuration, this data may be mined and incorporated within subsequent cycles for the goal of producing geopolitical stability and improving international relations over time [There is no determination of the conditional, i.e., “if”, statement recited; therefore, this condition is not necessarily detected. Furthermore, actions that “may be” performed are not necessarily performed within the scope of a method claim].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
Certificate of Mailing
I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.  (Date)
Typed or printed name of person signing this certificate:

________________________________________________________
Signature: ______________________________________
Registration Number: ______________________________________

Certificate of Transmission

Typed or printed name of person signing this certificate:
_________________________________________
Signature: ________________________________________
Registration Number: ______________________________

Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. (Date)
Typed or printed name of person signing this certificate:
_________________________________________
Signature: ________________________________________
Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

Assistance is available via the Inventors Assistance Center (1-800-PTO-9199). https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683